DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 2 and 4-7) in the reply filed on January 14th, 2022 is acknowledged.  The traversal is on the ground(s) that (1) the claims are properly presented in the same application; (2) there is no undue search burden; and (3) all claims should be examined together.  This is not found persuasive because the non-elected claims concern a process for making a substantially broader range of retaining rings than those claimed by the elected subject matter. So prior art for the elected claims may not read on the non-elected claims, and prior art that reads on the non-elected claims may not be applicable to the elected ones. Properly searching the non-elected claims would require a substantially broader range of searching in additional areas, leading to an enhanced search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on January 14th, 2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 7749052), hereinafter Yi; in view of Chen et al. (US 7344434), hereinafter Chen.
Regarding claim 2, Yi teaches a substrate holding device used in a substrate polishing apparatus that polishes a substrate using a polishing pad (carrier head 110, see Yi fig. 2), the substrate holding device comprising: 
a retainer ring (assembly shown in Yi figs. 2 and 3) including 
an inner retainer ring configured to hold a peripheral edge of the substrate (retainer ring 600 is positioned next to substrate 109, see Yi fig. 2) and 
an outer retainer ring provided outside the inner retainer ring (carrier ring 700 is outside retainer ring 600, see Yi fig. 2); and 
a drive ring fixed to the retainer ring to rotate together with the retainer ring (body 115 is coupled to both of rings 600 and 700, see Yi fig. 2 and col. 5 lines 3-10).
Yi does not teach that a surface of the inner retainer ring and/or a surface of the outer retainer ring at a polishing pad side have a convex portion following a shape of the drive ring.
However, Chen teaches a retaining ring (see Chen fig. 1) having a surface at a polishing pad side with a convex portion (see surface 155 in Chen fig. 7), and wherein the surface with a convex portion 
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Chen with the device of Yi, as doing so represents the simple substitution of one known element (the curved bottom surface of Chen) for another (the flat bottom surface of Yi), to obtain predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 7819723); in view of Chen et al. (US 7344434), hereinafter Chen.
Regarding claim 4, Nakamura teaches a substrate holding device used in a substrate polishing apparatus that polishes a substrate using a polishing pad (23, see Nakamura fig. 3), the substrate holding device comprising: 
a retainer ring configured to hold a peripheral edge of the substrate (annular portion 11 of retainer ring 1, see Nakamura figs. 3-5 and col. 5 lines 58-67); 
a drive ring fixed to the retainer ring to rotate together with the retainer ring (drive ring 12, see Nakamura fig. 5); and 
a ring-type annular member configured, substantially over an entire circumference thereof, to be in contact with the drive ring at one portion thereof and to be in contact with the retainer ring at another portion thereof (inner support portion 332 is in contact with both ring 11 and ring 12, see Nakamura fig. 5 and col. 7 lines 14-26).
Nakamura does not teach that a surface of the retainer ring at a polishing pad side has a convex portion following a shape of the annular member.
However, Chen teaches a retaining ring (see Chen fig. 1) having a surface at a polishing pad side with a convex portion (see surface 155 in Chen fig. 7), and wherein the surface with a convex portion 
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Chen with the device of Nakamura, as doing so represents the simple substitution of one known element for another, to obtain predictable results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Chen as applied to claim 4 above, and further in view of Yi.
Regarding claim 5, Nakamura in view of Chen teaches the substrate holding device of claim 4, but does not teach that the retainer ring includes an inner retainer ring configured to hold the peripheral edge of the substrate and an outer retainer ring provided outside the inner retainer ring, and a surface of the inner retainer ring and/or a surface of the outer retainer ring at the polishing pad side have a convex portion following the shape of the annular member.
However, Yi teaches the concept of a retainer ring (assembly shown in Yi figs. 2 and 3) including an inner retainer ring configured to hold a peripheral edge of the substrate (retainer ring 600 is positioned next to substrate 109, see Yi fig. 2) and an outer retainer ring provided outside the inner retainer ring (carrier ring 700 is outside retainer ring 600, see Yi fig. 2). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Yi into the combined device of Nakamura and Chen such that a lower surface of at least one of the retainer rings would have a convex portion following the shape of the annular member, as doing so represents the combination of prior art elements according to known methods to yield predictable results.


Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not contain any art teaching or suggesting a causal relationship between a convex bottom surface and an annular member, as introduced by both claims 6 (“the surface…has a convex portion due to a length of the annular member”) and 7 (“the surface…has a convex portion because the annular member has a length…”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adachi et al. (US PGPub 2017/0025283), Fukushima et al. (US PGPub 2015/0133038), Yu (KR 20150026782), Yu (KR 101475811), 이한주 (KR 101100719), Prabhu et al. (US 8033895), Zuniga et al. (US 7699688), Itani (JP 2008062355), Yoon (KR 100797311), Marquardt (US 6796887), Marquardt et al. (US 6758939), Kenji et al. (US 6585850), Natalicio (US 6354927), Lee et al. (US PGPub 2001/0053665), and Lai et al. (US 6224472); all teaching relevant aspects of retaining rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723